Jenkins, J.
Keene brought complaint in tort against Kennedy, alleging a ■
wrongful personal injury inflicted upon the tenant of the petitioner, whereby special damage resulted to the plaintiff. Upon the conclusion of the testimony the judge granted a nonsuit. The evidence as to the amount of the alleged loss thus incurred by the plaintiff was not sufficiently definite or certain to authorize any verdict in his favor for special damages; while the testimony clearly indicates that the plaintiff in no way uáed or attempted to use the means at his disposal whereby he might have reduced or satisfied the damages claimed.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.